ROBERTSON, Presiding Judge.
These nine consolidated appeals from judgments of the Colbert County Circuit Court arise from the same facts as those presented in Reynolds Metals Co. v. State Dep’t of Industrial Relations, 792 So.2d 419 (Ala.Civ.App.2000) (“Reynolds I ”), which involved consolidated appeals from a circuit court in an adjacent county. On the authority of Reynolds I, we conclude that the Department of Industrial Relations, as a matter of law, properly awarded unemployment-compensation benefits to the workers1 involved in these nine cases, and that the trial court’s summary judgments are due to be affirmed.2
AFFIRMED.
YATES, MONROE, and THOMPSON, JJ., concur.
CRAWLEY, J., dissents.

. Stewart Fuller; Joel Retherford; Jimmy Booker; Gene Whitlock; James E. Brown; Percy T. Glover; Sandra Cheatham; Billy Aday; and William Hester.


. There is evidence that two of the workers (Billy Aday and William Hester) submitted affidavits in the trial court in which they stated that they were not offered employment by Wise although they had sought such employment. However, as in Reynolds I, that evidence has not been argued as a separate basis for affirming the judgments in those workers’ cases, and we do not address the effect of that evidence.